               Case 5:20-cv-01068 Document 1 Filed 09/09/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

MCGOWEN PRECISION BARRELS, LLC,

                        Plaintiff
                                                   Civil Action No. 5:20-cv-1068
         v.

PROOF RESEARCH, INC.,

                        Defendant



                   APPLICATION FOR SUBPOENA UNDER 35 U.S.C. § 24


May It Please the Court:

         This is an application for a subpoena and subpoena duces tecum, pursuant to 35 U.S.C. §
24.

      1. The subpoenas are requested in relation to a Cancellation proceeding before the
         Trademark Trial and Appeal Board of the United States Patent and Trademark Office,
         namely Proceeding No. 92067618. The coversheet for the Petition to Cancel Registration
         No. 4,390,533 is attached as Exhibit A and provided pursuant to 15 U.S.C. § 1116(c).

      2. The Cancellation proceeding has been brought pursuant to 35 U.S.C. § 1064, and is a
         contested matter. Applicant is the petitioner in the Cancellation proceeding.

      3. The person to whom the subpoenas are directed, namely, Dale Robinson, voluntarily
         submitted a declaration in the Cancellation proceeding on behalf of the Registrant.

      4. An adverse party is entitled to conduct oral cross-examination of a declarant, upon proper
         notice. 37 CFR § 2.123(a),(c). Petitioner’s Notice of Election of Oral Cross-
         Examination was timely filed. A copy of the Notice is attached hereto as Exhibit B.

      5. We have consulted with Defendant’s counsel, Ms. Antoinette Tease, and she is available
         on the proposed deposition date. The applied for subpoena commands the appearance of
         Dale Robinson on September 18, 2020 for 10:00 a.m. CDT, via videoconference.

      6. The documents subject to the subpoena duces tecum are to be produced by September 15,
         2020 via e-mail to the court reporter engaged for this deposition at cs-awr@veritext.com.
           Case 5:20-cv-01068 Document 1 Filed 09/09/20 Page 2 of 2




Date: September 9, 2020.


                                    Respectfully submitted,

                                    GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                                    401 Congress Avenue, Suite 2700
                                    Austin, Texas 78701
                                    (512) 480-5757 Telephone
                                    (512) 536-9938 Telecopier


                              By:       /s/ Marianne Nitsch
                                    Marianne W. Nitsch
                                    State Bar No. 24098182
                                    mnitsch@gdhm.com

                                    ATTORNEYS FOR PLAINTIFF




                                                                       3636369.v1
